Citation Nr: 0204427	
Decision Date: 05/13/02    Archive Date: 05/17/02	

DOCKET NO.  97-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of 
shrapnel wounds of the lower extremities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1997 rating decision by the RO.  

In a decision promulgated on March 13, 1987, the Board denied 
the veteran's original claim of service connection for the 
residuals of shrapnel wounds of both lower extremities.  

In a decision promulgated on January 19, 1989, the Board 
continued its denial of service connection for the residuals 
of shrapnel wounds of both lower extremities.  

In decision promulgated on May 9, 1995, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for the residuals of 
shrapnel wounds of both lower extremities.  

This matter was previously before the Board in November 1998 
when it was remanded for additional development.  



FINDING OF FACT

The new evidence submitted since the time of the May 1995 
decision by the Board is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of service connection for the residuals of 
shrapnel wounds of both lower extremities.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

In a decision promulgated on May 9, 1995, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
residuals of shrapnel wounds of both lower extremities.  

In correspondence dated in July 1995, the veteran's private 
physician wrote that he suffered from stasis dermatitis and 
venous insufficiency of both legs, as well as leg ulcers, 
which were "most likely" related to shrapnel injuries to both 
legs incurred during the veteran's period of active military 
service.  

A service administrative record dated in January 1953, and 
received in July 1995, is to the effect that personnel 
records of the veteran showed that he had entered a "combat 
zone" as defined in Executive Order 10195.  

In October 1996, there was received a copy of the veteran's 
DD Form 214 indicating that the veteran had incurred wounds 
as a result of action with the enemy in Ouijambu, Korea.  
Additionally noted was that the veteran had received the 
Korean Service Medal with two Bronze Service Stars, the 
United Nations Service Medal, the Purple Heart Medal, and the 
Good Conduct Medal, and had been involved in the Japanese 
Occupation.  Accompanying the DD Form 214 was National 
Archives and Records Administration Form 13045, indicating 
that a seal had been affixed to DD Form 214 "to attest to its 
authenticity."  

A DA Form 1577, Authorization for Issuance of Awards, dated 
in May 1998 is to the effect that the veteran was to be 
awarded the Purple Heart Medal, the Good Conduct Medal, the 
Army of Occupation Medal with Japan Clasp, the National 
Defense Service Medal, the Korean Service Medal with two 
Bronze Service Stars, and the United Nations Service Medal.  

In June 1998, there was received an Information Paper on the 
Issuance of Awards noting that the veteran was entitled to 
the Republic of Korea Presidential Unit Citation Badge.  

In March 1999, there was received a copy of August 1986 
correspondence from a VA physician which was previously of 
record.  That correspondence indicated that a physical 
examination had shown scarring of both of the veteran's lower 
legs, as well as "much shrapnel residua in both lower 
extremities" on X-ray study.  

In March 1999, there were received copies of correspondence 
from two of the veteran's former service colleagues, each of 
which was previously of record.  

In correspondence of March 1999, a VA physician stated that 
the veteran suffered from venous insufficiency and pedal 
edema which had been exacerbated by derangement of the venous 
and lymphatic systems "secondary to shrapnel wounds."  

In correspondence of March 1999, the veteran's private 
physician indicated that the veteran suffered from chronic 
cellulitis in both lower extremities, as well as lymphatic 
circulatory abnormalities leading to chronic swelling in both 
lower limbs.  


Analysis

The veteran is seeking service connection for the residuals 
of shrapnel wounds of both lower extremities.  In this 
regard, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001).  

Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Some of the additional evidence received since the time of 
the Board's May 1995 decision, consisting of various 
statements from VA and private physicians, as well as copies 
of certain service administrative records, is both "new" and 
"material" for the purpose of reopening the claim of service 
connection for the residuals of shrapnel wounds of both lower 
extremities.

More specifically, in correspondence of July 1995, the 
veteran's private physician indicated that he (i.e., the 
veteran) suffered from stasis dermatitis and venous 
insufficiency of both legs which were "most likely" related 
to shrapnel injuries in service.  

Even more significant is a copy of the veteran's DD Form 214, 
once again showing receipt of the Purple Heart Medal, 
accompanied by correspondence from the National Archives and 
Records Administration attesting to its "authenticity."  

Such evidence provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability" and, as such, is sufficient to a proper reopening 
of the veteran's previously denied claim.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir.) 1998).  

Accordingly, the Board finds that the veteran's claim of 
service connection for the residuals of shrapnel wounds of 
both lower extremities is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the residuals of shrapnel 
wounds of both lower extremities, the appeal to this extent 
is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

As noted, the Board has determined that new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim of service connection for the residuals of 
shrapnel wounds of both lower extremities.  

However, there continues to exist some question as to whether 
the veteran actually sustained shrapnel injuries to his lower 
extremities in service and was awarded the Purple Heart Medal 
as a result of those injuries.  

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
signed into law.  

This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant, and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  

In light of the aforementioned, and because of the change in 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should take appropriate steps 
to contact the service department and/or 
records storage facility in order to 
reconcile conflicting information 
contained in the veteran's DD Form 214.  
As part of this development, the RO 
should contact the National Archives and 
Records Administration with a request 
that they clarify the "authenticity" of 
the DD Form 214 showing the veteran's 
receipt of the Purple Heart Medal as a 
result of wounds received in action with 
the enemy in Ouijambu, Korea.  The RO 
should, additionally, attempt to verify 
information contained in the May 1998 
DA Form 1577 purporting to show the 
veteran's entitlement to a number of 
service medals, including the Purple 
Heart.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 1999, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by this 
REMAND, and by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, and its implementing 
regulations, is completed.  If not, 
corrective action should be taken.  

4.  Thereafter, after undertaking any 
other indicated development, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L.WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


